Title: From John Adams to Mercy Otis Warren, 1 September 1813
From: Adams, John
To: Warren, Mercy Otis



Madam
Quincy September 1. 1813

Permit one to enclose to you a Packet from my old Friend Governor M Kean: and a dialogue of the dead. The latter was the effusion of a musing moment of an evening at Richmond Hill when Congress sat at N York in 1789 immediately after the arrival of the news of Dr Franklins death. Searching last Sunday among a heap of forgotten rubbish for another paper, It struck my eye. After you shall have minuted or extracted what you please, I pray you to return me all these Papers by the mail. I am madam most / respectfully your obedient humble Servant

John Adams